
	

113 HR 2829 IH: Restoring Important Voter Eligibility Requirements to States Act of 2013
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2829
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Culberson (for
			 himself and Mr. Rokita) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  require an applicant for voter registration for elections for Federal office to
		  affirmatively state that the applicant meets the eligibility requirements for
		  voting in such elections as a condition of completing the application, to
		  require States to verify that an applicant for registering to vote in such
		  elections meets the eligibility requirements for voting in such elections prior
		  to registering the applicant to vote, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Important Voter Eligibility Requirements to States Act of
			 2013.
		2.Findings;
			 purpose
			(a)FindingsCongress finds as follows:
				(1)Congress enacted
			 the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.) to
			 promote the rights of citizens of the United States to exercise the fundamental
			 right to vote, as set forth in the findings of such Act (42 U.S.C.
			 1973gg(a)).
				(2)While the purposes
			 of such Act (42 U.S.C. 1973gg(b)) include increasing voter registration and
			 voter participation in elections for Federal office, the language does not
			 refer to individuals in general but refers exclusively to eligible
			 citizens of the United States.
				(3)An additional
			 purpose of such Act is to protect the integrity of the electoral
			 process (42 U.S.C. 1973gg(b)(3)).
				(4)Individuals who do
			 not meet the eligibility requirements for voting in elections for Federal
			 office, including individuals who are not citizens of the United States, have
			 been permitted to register to vote in such elections and are presumably casting
			 ballots in such elections.
				(5)The participation
			 of ineligible voters in elections for Federal office is in direct conflict with
			 the intent of Congress in enacting the National Voter Registration Act of 1993
			 and with the purpose of such Act.
				(b)PurposeIt
			 is the purpose of this Act to ensure that the procedures for registering
			 individuals to vote in elections for Federal office are consistent with the
			 purposes of the National Voter Registration Act of 1993.
			3.Expanded
			 requirements for contents of voter registration application forms
			(a)Requiring
			 affirmative statement that applicant meets eligibility requirements as
			 condition of acceptance
				(1)Forms provided
			 with application for motor vehicle driver’s licenseSection 5(c)(2)(C)(ii) of the National
			 Voter Registration Act of 1993 (42 U.S.C. 1973gg–3(c)(2)(C)(ii)) is amended to
			 read as follows:
					
						(ii)the applicant must state affirmatively that
				the applicant meets each such requirement as a condition of the acceptance of
				the application;
				and
						.
				(2)Forms provided
			 by other voter registration agenciesSection 7(a)(6)(A)(i)(II) of
			 such Act (42 U.S.C. 1973gg–5(a)(6)(A)(i)(II)) is amended to read as
			 follows:
					
						(II)the
				applicant must state affirmatively that the applicant meets each such
				requirement as a condition of the acceptance of the application;
				and
						.
				(3)Mail
			 registration formsSection 303(b)(4)(A) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15483(b)(4)(A)) is amended—
					(A)by redesignating
			 clause (iv) as clause (v); and
					(B)by inserting after
			 clause (iii) the following new clause:
						
							(iv)The statement If you do not check
				yes in response to both of these questions, your application
				will not be
				accepted..
							.
					(b)Inclusion of
			 Statement Specifying Penalty for Perjury
				(1)Forms provided
			 with application for motor vehicle driver’s licenseSection 5(c)(2)(D) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–3(c)(2)(D)) is amended—
					(A)by striking
			 and at the end of clause (ii); and
					(B)by adding at the
			 end the following new clause:
						
							(iv)a statement that an applicant who knowingly
				provides false information in the application commits perjury, as well as a
				description of the specific fine and term of imprisonment that may be imposed
				on an applicant who commits perjury by providing such false information;
				and
							.
					(2)Forms provided
			 by other voter registration agenciesSection 7(a)(6)(A)(i) of
			 such Act (42 U.S.C. 1973gg–5(a)(6)(A)(i)) is amended—
					(A)by striking
			 and at the end of subclause (II);
					(B)by striking
			 or at the end of subclause (III) and inserting
			 and; and
					(C)by adding at the
			 end the following new subclause:
						
							(IV)describes how an applicant who knowingly
				provides false information in the application commits perjury, as well as a
				description of the specific fine and term of imprisonment that may be imposed
				on an applicant who commits perjury by providing such false information;
				or
							.
					(3)Mail
			 registration formsSection 303(b)(4)(A) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15483(b)(4)(A)), as amended by subsection (a)(3), is
			 amended—
					(A)by redesignating
			 clause (v) as clause (vi); and
					(B)by inserting after
			 clause (iv) the following new clause:
						
							(v)A statement informing the individual that
				an individual who knowingly provides a false answer to either of these
				questions commits perjury, as well as a description of the specific fine and
				term of imprisonment that may be imposed on an individual who commits perjury
				by providing such a false
				answer.
							.
					(4)Rule of
			 constructionNothing in the amendments made by this subsection
			 shall be construed to prohibit the Election Assistance Commission or any State
			 or local election official from including on a voter registration form any
			 information regarding any of the sanctions that may be imposed upon an
			 individual as a result of information the individual provides on the
			 form.
				4.Verification of
			 information provided by applicants for voter registration
			(a)Requiring States
			 To verify informationSection
			 8 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6) is
			 amended—
				(1)by redesignating
			 subsection (j) as subsection (k); and
				(2)by inserting after
			 subsection (i) the following new subsection:
					
						(j)Verification of
				Information Provided by Applicants
							(1)Verification
				requiredA State may not
				register an individual to vote in elections for Federal office in the State,
				including an individual who submits the mail voter registration application
				form prescribed by the Election Assistance Commission pursuant to section
				9(a)(2), unless the State verifies that the information provided by the
				individual in the individual’s application for voter registration is
				correct.
							(2)Methods of
				verificationFor purposes of paragraph (1), a State may verify
				the information provided by an applicant for voter registration through such
				methods as the State considers appropriate, including requiring the applicant
				to provide (at the time of submitting a voter registration application with an
				application for a motor vehicle driver’s license under section 5 or at the time
				of submitting any other application form under this Act) documentary evidence
				that the applicant meets the eligibility requirements for voting in elections
				for Federal office in the State, including the requirement that the applicant
				is a United States
				citizen.
							.
				(b)Requiring
			 Federal Officials To Provide Information
				(1)In
			 generalSection 9 of the National Voter Registration Act (42
			 U.S.C. 1973gg–7) is amended by adding at the end the following new
			 subsection:
					
						(c)Assisting
				Election Officials With Verification of Applicant Information
							(1)Requiring
				agreements upon requestAt the request of the chief State
				election official, the head of an office of the Federal government shall enter
				into an agreement with the official for the purpose of enabling the official to
				verify information regarding the eligibility of an applicant for voter
				registration in the State to vote in elections for Federal office in the
				State.
							(2)Deadline for
				entering into agreementThe head of an office of the Federal
				government who receives a request from a chief State election official to enter
				into an agreement under paragraph (1) shall enter into such an agreement with
				the official not later than 30 days after receiving the request.
							(3)No effect on
				other requirementsNothing in paragraph (1) shall be construed to
				affect the requirements of section 8(g) (relating to information provided by a
				United States attorney regarding offenders) or section 205(r) of the Social
				Security Act (relating to agreements with the Commissioner of Social Security
				for the purpose of verifying certain
				information).
							.
				(2)Clarification of
			 information provided by Commissioner of Social Security under existing
			 authoritySection
			 205(r)(8)(D)(i)(I) of the Social Security Act (42 U.S.C. 405(r)(8)(D)(i)(I)) is
			 amended by striking the date of birth and inserting the
			 location and date of birth.
				5.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring after the expiration
			 of the 1-year period which begins on the date of the enactment of this
			 Act.
		
